Citation Nr: 0814270	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-25 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment for educational assistance benefits 
under 38 U.S.C.A. Chapter 30, for an on-the-job police 
officer training program from March 1, 2005 to March 1, 2006. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from August 1994 until August 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Department of Veterans 
Affairs (VA), Regional Office, (RO) in Buffalo, New York.

In the present case, the veteran had been awarded educational 
benefits for training on two occasions.  The first award 
covered on the job training from March 10, 2000, to March 9, 
2001, with the New York City Police Department.  The second 
award covered training at Nassau County New York Police 
Academy from July 19, 2004 to February 23, 2005.  The 
statement of the case indicates that the second award was 
issued in error.  However, recoupment of the overpayment 
associated with that training is not the issue for 
consideration in the instant decision.  Rather, from a review 
of the record, it is determined that the sole issue under the 
Board's appellate jurisdiction is entitlement to 
reimbursement of educational expenses for a period of on the 
job training with the Nassau County New York Police 
Department from March 1, 2005 to March 1, 2006, which VA did 
not pay.  


FINDINGS OF FACT

1.  The veteran had been employed as a police officer with 
the New York City Police Department (NYPD).

2.  The veteran had previously been awarded benefits for 
education assistance for police training with the New York 
City Police Department (NYPD) for the period of March 2000 to 
March 2001. 

3.  On June 17, 2005, VA received an enrollment certification 
form from the Nassau County Police Department (NCPD) for an 
on the job training program that the  veteran was enrolled 
from March 2005 to March 2006.

4.  The veteran was denied education benefits for the above-
noted police training with the NCPD by decision dated July 
2005. 




CONCLUSION OF LAW

The criteria for education assistance benefits for on the job 
training from March 2005 to March 2006, have not been met. 
38 U.S.C.A. § 3014, 3471 (West 2002 & Supp. 2007); Department 
of Veterans Affairs Manual M22-4, Part. III, Chapter 7, 
Paragraphs 7.06 and 7.12.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the evidence of record shows that an Application 
for Education Benefits, VA Form 22-1990, was initially 
received by the RO in June 2000. At that time, an Enrollment 
Certification, VA Form 22-1999, was also received, noting 
that the veteran was enrolled in the New York City Police 
Academy for on-the-job training for a term beginning March 
2000, and ending March 2001.  The veteran was awarded 
educational benefits under the Montgomery GI Bill-Active Duty 
Education Assistance Program (Chapter 30) for this training.

In September 2004, the veteran submitted a VA Form 22-1995, 
Request for Change of Program or Place of Training, 
indicating that he was enrolled in the Nassau County Police 
Academy for on-the-job taining. A VA Form 22-1999 also 
received at that time, showed that the intended training had 
begun on July 29, 2004 and would end February 23, 2005.  
Again, this period of training is not the subject of the 
instant appeal.

In June 2005, the veteran submitted an additional VA Form 22-
1999 indicating that he was additionally participating in 
more on-the-job training with the NCPD beginning March 2005 
until March 2006.  The veteran was denied educational 
benefits for this program in a decision dated July 2005.

The law provides that a veteran may initiate a program of 
education that is subject to approval under 38 U.S.C.A. 
§ 3471, unless the veteran is already qualified, by reason of 
previous education or training, for the educational, 
professional or vocational objective for which the program of 
education is offered. 

In the RO's decision of July 2005, the veteran's request for 
educational benefits for the on-the-job training with the 
NCPD was denied because he was already considered 
"qualified" due to police training performed with the NYPD 
from March 2000 to March 2001. 

The Board acknowledges a letter received in November 2005 
from the NCPD stating that the veteran's prior employment 
with the NYPD was not viewed by the NCPD as experience or 
qualification as a police officer.  Furthermore, the letter 
states that all persons hired by the NCPD are required to 
attend the Nassau County Police Academy and participate in a 
period of time on probationary training regardless of prior 
employment. 

Although the NCPD does not consider the veteran's prior 
training as qualifying him for employment with their 
department, under VA statutes, regulations and manuals, the 
veteran's prior training with the NYPD deems him ineligible 
for additional educational benefits for training with the 
NCPD under applicable law.

Under the Department of Veterans Affairs Manual M22-4, Part. 
III, Chapter 7, Paragraph 7.06 a claims examiner will not 
approve an application for education benefits if the 
applicant is found to be already qualified for the objective 
of the requested program of education by reason of previous 
education or training. Paragraph 7.12 goes on to further say 
that an applicant is already qualified if he has at any time 
in the past been employed as a qualified worker in such a 
job.  

Again, the veteran has already received monetary compensation 
from VA for training which led to employment as a police 
officer.  Under 38 U.S.C.A. § 3471 and under the Manual 
provisions noted above, the veteran does not qualify for 
educational benefits for further training with a different 
police department.  

In sum, because the evidence shows the veteran to have been 
qualified as a police officer, within the meaning of 
applicable law, he is not entitled to education benefits for 
his period of training with the NCPD from March 2005 to March 
2006.  Accordingly, the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Payment of education assistance benefits under 38 U.S.C.A. 
Chapter 30, for on-the-job police officer training program 
from March 2005 to March 2006, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


